Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00258-CR

                              Aaron Dominique TRAYLOR,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CR-6163
                      Honorable Melisa C. Skinner, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 31, 2022.


                                             _____________________________
                                             Patricia O. Alvarez, Justice